DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 15-20 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spivey et al. (US 2001/0034068 A1).
Regarding claim 15, Spivey discloses an onboard vehicle system to generate an antibiotic test result, said system comprising:
an antibiotic analyte assay (Fig. 1, Fig. 2, see: immunoassay test strip 23),
an optical detector reader (Fig. 3, Fig. 4, see: screening device 30) in a test result data communication with a vehicle assembly ([0054], see: batteries can be recharged from a car cigarette lighter; Fig. 5, see: serial and parallel PC links 96) to synchronize progression of an antibiotic test result development with optical detection on said antibiotic analyte assay  (Fig. 3, Fig. 4, see: CCD 34, electrical circuitry 50; [0060], see: timer means to delay illumination of the immunoassay test until the test has had time to run) when contacted with a sample in an onboard vehicle testing environment (Fig. 3, Fig. 4, see: test swab 70 holding a saliva sample) having an onboard antibiotic test result indicator (Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56).
Regarding claim 16, Spivey further discloses said optical detector reader performs a plurality of image detections of said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of performing a plurality of image detections on the same immunoassay test strip; Fig. 16, see: primary scan of image array 132, secondary scan of image array 136).
Regarding claim 17, Spivey further discloses said system synchronizes test progress with an image detection on said antibiotic analyte assay (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  [0060], see: timer means to delay illumination of the immunoassay test until the test has had time to run).
Regarding claim 18, Spivey further discloses said onboard vehicle testing environment comprises an incubation environment (0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car.  It is well known in the art, automobiles comprises environmental control systems which provide for temperature control).
Regarding claim 19, Spivey further discloses said optical detector detects a transmission of light passed through said antibiotic analyte assay  (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: CCD 34, which is fully capable of detecting a transmission of light passed through an immunoassay test strip).
Regarding claim 20, Spivey further discloses a user interface to communicate said antibiotic test result to alert a user on a vehicle (A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  Fig. 3, Fig. 4, see: test indicator LEDs 52, 54, LCD 56, operating buttons 58, 60; [0054], see: batteries can be recharged from a car cigarette lighter, which indicates the device is intended to be used within a vehicle/car).

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Spivey et al. explicitly discloses the cited prior art device comprises a plurality of serial and parallel PC links (Fig. 5).  It is the position of the examiner that the disclosed serial and parallel PC links are fully capable of interfacing with the vehicle control units present in cars, via an ODB port, and performing the instantly claimed functions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797